Title: From George Washington to Benjamin Franklin, 23 April 1783
From: Washington, George
To: Franklin, Benjamin


                        
                            Sir
                             23 April 1783
                        
                        I have the honor to inclose to you, a Letter and Memorial I have just reced from Baron De L’Estrade—an Old
                            Veteran who served with us at the Seige of York—from my acquaintance with this Officer, joined to the general good
                            Character he had—I feel strongly inclined to serve him but there may be many Reasons to render such an interference as he
                            Requests improper—all I can do therefore is to submit the matter to you, with a wish that so far as Circumstances and the
                            rules of propriety will admit, you may interest yourself in his favor.
                    